NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MARLETTE D. WELLS,               )
                                 )
             Appellant,          )
                                 )
v.                               )                 Case No. 2D18-382
                                 )
WILMINGTON SAVINGS FUND SOCIETY )
F.S.B. D/B/A CHRISTIANA TRUST AS )
OWNER TRUSTEE OF THE             )
RESIDENTIAL CREDIT OPPORTUNITIES )
TRUST III,                       )
                                 )
             Appellee.           )
                                 )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for Lee
County; James H. Seals, Judge.

Marlette D. Wells, pro se.

Arnold M. Straus, Jr. of Straus & Eisler,
P.A., Pembroke Pines, for Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.